
	
		I
		111th CONGRESS
		2d Session
		H. R. 6404
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2010
			Mr. Meek of Florida
			 (for himself, Ms. DeLauro,
			 Mr. Israel, and
			 Ms. Wasserman Schultz) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To require that every mammography report delivered to a
		  patient after a mammography examination, as required by section 354 of the
		  Public Health Service Act (commonly referred to as the Mammography
		  Quality Standards Act of 1992), contain a summary of the patient’s
		  breast density and a statement concerning the benefit of supplementary
		  screening tests for patients with dense breast tissue, where such additional
		  evaluations are recommended by a patient’s interpreting
		  physician.
	
	
		1.Short titleThis Act may be cited as the
			 Breast Density and Mammography
			 Reporting Act of 2010.
		2.FindingsThe Congress finds as follows:
			(1)Individuals
			 receiving mammograms are not currently required to receive medical summaries or
			 reports from their mammogram providers which address breast density or its
			 correlation to breast cancer.
			(2)The American
			 Cancer Society reports that an individual with dense breast tissue faces a risk
			 of developing breast cancer 4 or more times higher than an individual without
			 dense breast tissue.
			(3)The National
			 Cancer Institute estimates that 1 in 8 women in the United States will develop
			 a cancer of the breast in their lifetime.
			(4)The Centers for
			 Disease Control and Prevention reports that breast cancer is the number one
			 cause of cancer death among Hispanic women, and the number two cause of cancer
			 death among White, Black, Asian/Pacific Islander, and American Indian/Alaska
			 Native women.
			(5)The Breast Imaging
			 Reporting and Data System (BI–RADS) is a standardized interpretation tool for
			 mammogram evaluation developed by the American College of Radiology. BI–RADS is
			 widely used in the industry to indicate the absence or likelihood of breast
			 cancer. The BI–RADS scoring system evaluates likelihood based in part on
			 measure of breast density.
			3.Breast density
			 reporting by facilities that perform mammograms to physicians and
			 patients
			(a)In
			 generalClause (ii) of
			 section 354(f)(1)(G) of the Public Health Service Act (42 U.S.C. 263b(f)(1)(G))
			 is amended—
				(1)in each of
			 subclauses (III) and (IV), by striking and at the end;
			 and
				(2)by adding at the
			 end the following:
					
						(V)the
				summary under subclause (IV) shall include information regarding the patient’s
				individual measure of breast density—
							(aa)based on the Breast Imaging Reporting
				and Data System (BI–RADS) established by the American College of Radiology and
				used by the National Cancer Institute; or
							(bb)as specified by the Secretary based
				upon new scientific knowledge, technological advances, or other updated medical
				procedures where the use of such screening developments is consistent with the
				practice of medical experts in the field;
							(VI)the
				summary under subclause (IV) shall convey to the patient his or her increased
				risk of developing breast cancer based on his or her individual measure of
				breast density as measured under subclause (V) and analyzed by the patient’s
				interpreting physician; and
						(VII)a written report under this clause
				shall include the following notice: If your mammogram demonstrates that
				you have dense breast tissue, which could hide small abnormalities, you might
				benefit from supplementary screening tests for expanded detection, depending
				upon your individual risk factors and the recommendation of your interpreting
				physician. A report of your mammography results, which contains information
				about your breast density, has been sent to your treating physician’s office,
				and you should contact your treating physician if you have any questions or
				concerns about your report.; and
						.
				(b)Rule of
			 constructionThis section and
			 the amendments made by this section shall not be construed to alter in any way
			 Federal requirements relating to financial obligations of any person in
			 connection with health insurance.
			
